DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment of claim 15 is acknowledged by the Examiner. Applicant’s amendment of claim 15 has overcome the previous claim objection. Therefore, the claim objection of claim 15 is withdrawn.
Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive. 
With regards to Applicant’s argument that “Examiner's contentions are in error. '772 Oaks cuffs are symmetrical and are not biased anterior and posterior to improve performance from rotation”. Examiner respectfully disagrees. It can clearly be seen in annotated figure 1 below, and figure 2 that the relied upon structures of 42 and 50 each have a very clear orientation which is biased with the cuff 42 towards the anterior and the other cuff 50 to the posterior. Further it can be seen in figure 2 that the 42 and 50 are in fact asymmetrical with their differing orientations and shapes.  
	With respect to Applicant’s arguments that there is no mention of anterior or posterior applications with respect to cuffs 42 and 50, Examiner respectfully disagrees and asserts that as established in the annotated figure 1 below, 42 and 50 clearly have a portion which is applied against an anterior and posterior section of the user’s upper and lower leg. Further [0004] states “The upper cuff may be attached to the medial and lateral upper arms and extend therebetween engaging the anterior or posterior face of the upper leg, while the lower cuff may correspondingly be attached to the medial and lateral lower arms and likewise extend therebetween engaging the anterior or posterior face of the lower leg”. Thus, the upper and lower cuffs do in fact have applications anterior and posterior.
	With regards to Applicant’s arguments with respect to claim 2. Specifically that “assumptions are made about a large panel and small panel, Applicant asserts that the large and small panel are referred to as body and flap. While these features are referred to as such, it does not change that the relied upon features are still a large and small panel, which similar to Applicant’s own invention, “make up the body of the device”. Further Applicant argues that the two panels of the present invention are sewn together providing the shape of the wrap to match the anatomy. Examiner first indicates that “sewing to match the user’s anatomy is not a claimed feature of claim 2. Second, the relied upon panels A and B are clearly sewn together (see [0039]; see figure 3). Third it can be seen in figure 6 that the relied upon structures of the large and small panel clearly wrap around together and therefore match the user’s anatomy.
	With regards to Applicant’s arguments with respect to claims 3-14 and 15-18 and their containment of the limitations of claim 1 (with respect to 3-14) or similar to claim 1 (with respect to 15-18), Claim 1 is not in condition for allowance as discussed above, and thus, the dependent claims or similar claims are similarly not in condition for allowance at the present time.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 10, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oaks et al. (US 2013/0178772 A1) (hereinafter Oaks).
In regards to claim 1, Oaks discloses an orthopedic device (10; see [0028]; see figure 1), comprising:
a) a wrap (12; see [0028]; see figure 1); 
b) an articulating frame (14; see [0028]; see figure 2) housed within said wrap (12), comprising:
i. a thigh portion (36; see [0029]; see figure 2) including a semi-flexible curved thigh cuff (42; see [0030] and [0033]; see figure 2) configured to wrap anterior to the leg (see figure 1 below that 42 wraps anterior); 
ii. a calf portion (38; see [0029]; see figure 2) including a semi-flexible curved calf cuff (50; see [0030] and [0033]; see figure 2) configured to wrap posterior to the leg (see figure 1 below that 50 wraps posterior); and, 
iii. a center hinge (34; see [0029]; see figure 2) connecting said thigh portion (36) and said calf portion (38; see [0029]; see figure 2); 
c) a plurality of straps (56, 62; see [0034]; see figure 2) attached to said wrap (12).

    PNG
    media_image1.png
    457
    669
    media_image1.png
    Greyscale

In regards to claim 2, Oaks discloses the invention as discussed above. 
Oaks further discloses wherein said wrap (12) comprises a main panel (main body of 12) that secures to itself to create a closed sleeve around the leg of a user (see figures 5-9), wherein said main panel (main body) comprises:
a) a large panel (as indicated by A in annotated figure 3 below); 
b) a small panel (as indicated by B in annotated figure 3 below) secured adjacent to said large panel (A; see figure 3), wherein said small panel (B) includes an upper finger pocket (108 of 26; see [0042]; see figure 3) at a thigh end thereof (see figure 6) and a lower finger pocket (108 of 28; see [0042]; see figure 3) at a calf end thereof (see figure 7).

    PNG
    media_image2.png
    549
    794
    media_image2.png
    Greyscale

In regards to claim 5, Oaks discloses the invention as discussed above.
Oaks further discloses further comprising a thigh fastening patch (30; see [0028]; see figure 7) and a calf fastening patch (32; see [0028]; see figure 8), each attached to said large panel (A; see figure 3).
In regards to claim 6, Oaks discloses the invention as discussed above.
Oaks further discloses wherein said large panel (A) contains an anterior thigh pocket (22; see [0028]; see figure 2) and a posterior calf pocket (24; see [0028]; see figure 2), and wherein said plurality of straps (56, 62) includes a thigh strap (56) and a calf strap (62), the orthopedic device (10) further comprising: 
a thigh belt loop (68; see [0037]; see figure 2) attached to said anterior thigh pocket (22; see figure 2); and, 
a calf belt loop (70; see [0037]; see figure 2) attached to said posterior calf pocket (24; see figure 2).
In regards to claim 10, Oaks discloses the invention as discussed above.
Oaks further discloses wherein said thigh portion (36) includes an upright thigh bar (40; see [0030]; see figure 2) having a upright thigh bar first end (46; see [0030]; see figure 2) and a upright thigh bar second end (44; see [0030]; see figure 2), said upright thigh bar first end (46) being connected to said center hinge (34; see figure 2), wherein said semi-flexible curved thigh cuff (42) extends from said upright thigh bar second end (44; see figure 2).
In regards to claim 12, Oaks discloses the invention as discussed above.
Oaks further discloses wherein said calf portion (38) includes an upright calf bar (48; see [0031]; see figure 1) having an upright calf bar first end (52; see [0031]; see figure 2) and an upright calf bar second end (54; see [0031]; see figure 2), said upright calf bar first end (52) being connected to said center hinge (36), wherein said semi-flexible curved calf cuff (50) extends from said upright calf bar second end (54; see figure 2).
In regards to claim 15, Oaks discloses a method for donning an orthopedic device (10; see [0028]; see figure 1), comprising the steps of: 
a) providing an orthopedic device (10; see figure 1 that 10 is provided to the user), comprising: 
i. a wrap (12; see [0028]; see figure 2); 
ii. an articulating frame (14; see [0029]; see figure 2) housed within said wrap (12; see figure 2), comprising: 
                     a. a thigh portion (36; see [0030]; see figure 2) including a semi-flexible curved thigh cuff (42; see [0030] and [0033]; see figure 2) configured to wrap anterior to the leg (see figure 1 above that 42 wraps anterior); 
                     b. a calf portion (38; see [0029]; see figure 2) including a semi-flexible curved calf cuff (50; see [0030] and [0033]; see figure 2) configured to wrap posterior to the leg (see figure 1 below that 50 wraps posterior); and, 
                      c. a center hinge (34; see [0029]; see figure 2) connecting said thigh portion (36) and said calf portion (38; see [0029]; see figure 2); 
iii. a plurality of straps (56, 62; see [0034]; see figure 2) attached to said wrap (12); 
b) placing the orthopedic device (10) around the leg of a user (see figures 5-8); 
c) wrapping a thigh strap (56) of said plurality of straps (56, 62) initially posteriorly around the hamstring continuing anteriorly over the thigh (see figure 9), and then attaching said thigh strap (56) to a thigh strap receptacle (68; see [0034]; see figure 10) on the thigh cuff (42; see figure 2 that 68 is located on 22 which houses 42, and thus 68 is indirectly located on 42); and, 
d) wrapping a calf strap (62) of said plurality of straps (56, 62) initially posteriorly around the calf continuing anteriorly over the tibia (see figure 9), and then attaching said calf strap (62) to a calf strap receptacle (70; see [0034]; see figure 10) on the frame (14; see figure 2 that 70 is located on 24 which houses 50 of 14, and thus 70 is indirectly located on 14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oaks et al. (US 2013/0178772 A1) (hereinafter Oaks)
In regards to claim 16, Oaks discloses the invention as discussed above.
Oaks further discloses wherein said wrap (12) comprises a main panel (main body of 12) that secures to itself (see figures 5-12) to create a closed sleeve around the leg of a user (see figure 12), wherein said main panel (main body) comprises 
a large panel (as indicated by A in annotated figure 3 above) and a small panel (as indicated by B in annotated figure 3 above) secured adjacent to said large panel (A; see figure 3), wherein said small panel (B) includes an upper finger pocket (108 of 26; see [0042]; see figure 3) at a thigh end thereof (see figure 6) and a lower finger pocket (108 of 28; see [0042]; see figure 3) at a calf end thereof (see figure 7), the method further comprising the steps of:
a) inserting a user's fingers from one hand into the upper finger pocket (108 of 26; see figure 4) and pulling one end of the wrap (12) around the leg (see [0044] in reference to a user utilizing the finger pulls to pull one end of 12 around the wearer’s leg; see figure 5-6); 
b) inserting a user's fingers from one hand into the lower finger pocket (108 of 28; see figure 4) and pulling one end of the wrap (12) around the leg (see [0044] in reference to a user utilizing the finger pulls to pull one end of 12 around the wearer’s leg; see figures 6-7).
Oaks does not explicitly disclose grasping the other end of the wrap with the user's alternate hand to fasten another end of the wrap. 
However, one of ordinary skill in the art would recognize and find the step of grasping the other end of the wrap with the user's alternate hand to fasten another end of the wrap to be an obvious step when a user attaches the wrap to their leg in order to provide a counter-force that would retain the wrap in the desired position when the user is completing the steps of “inserting a user's fingers from one hand into the upper/lower finger pocket and pulling one end of the wrap”.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Oaks by including the additional step of the user grasping the other end of the wrap with their alternate hand to fasten another end of the wrap when the user is utilizing and pulling the finger pockets to fasten a side of the wrap in order to have provided an improved method for donning the orthopedic device that would add the benefit of providing a counter-force that would retain the wrap in the desired position when the user is pulling the other side of the wrap. 
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oaks et al. (US 2013/0178772 A1) (hereinafter Oaks) in view of Matsunaga (US 2011/0319800 A1).
In regards to claim 3, Oaks discloses the invention as discussed above.
Oaks does not disclose wherein said large panel comprises a popliteal elastic panel in proximity of the center hinge to minimize bunching during flexion. 
However, Matsunaga discloses an analogous orthopedic device (knee stabilizing brace; see [0049]; see figure 1) comprising an analogous wrap (1; see [0050]; see figure 1); wherein said wrap (1) comprises a main panel (1a-c; see [0050]; see figure 1 and 8) and said main panel comprises a large panel (1b) and a small panel (1a); and an analogous frame (2; see [0054]; see figure 1) comprising an analogous center hinge (22; see [0055]; see figure 4) further comprising 
wherein said large panel (1b) comprises a popliteal elastic panel (8; see [0068]; see figure 2) in proximity to the center hinge (22) to minimize bunching during flexion for the purpose of reducing the uncomfortable feeling that a user may experience when wearing the brace (see [0068]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the main panel as disclosed by Oaks by including the elastic popliteal panel as taught by Matsunaga in order to have provided an improved main body that would add the benefit of reducing the uncomfortable feeling that a user may experience when wearing the brace (see [0068]).
In regards to claim 4, Oaks discloses the invention as discussed above.
Oaks does not disclose wherein said large panel comprises a popliteal elastic panel in proximity of the center hinge to minimize bunching during flexion, said popliteal elastic panel having a first side closest to the center hinge and a second side furthest from the center hinge, said second side being wider than the first side. 
However, Matsunaga discloses an analogous orthopedic device (knee stabilizing brace; see [0049]; see figure 1) comprising an analogous wrap (1; see [0050]; see figure 1); wherein said wrap (1) comprises a main panel (1a-c; see [0050]; see figure 1 and 8) and said main panel comprises a large panel (1b) and a small panel (1a); and an analogous frame (2; see [0054]; see figure 1) comprising an analogous center hinge (22; see [0055]; see figure 4) further comprising 
wherein said large panel (1b) comprises a popliteal elastic panel (8; see [0068]; see figure 2) in proximity to the center hinge (22) to minimize bunching during flexion, said popliteal elastic panel (8) having a first side (see annotated figure 1 below) closest to the center hinge (22) and a second side (see annotated figure 1 below) furthest from the center hinge (22), said second side being wider than the first side (see annotated figure 1 below) for the purpose of reducing the uncomfortable feeling that a user may experience when wearing the brace (see [0068]). 

    PNG
    media_image3.png
    727
    592
    media_image3.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the main panel as disclosed by Oaks by including the elastic popliteal panel as taught by Matsunaga in order to have provided an improved main body that would add the benefit of reducing the uncomfortable feeling that a user may experience when wearing the brace (see [0068]).
Claims 7-9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oaks et al. (US 2013/0178772 A1) (hereinafter Oaks) in view of Nace et al. (US 2014/0316317 A1) (hereinafter Nace).
In regards to claim 7, Oaks discloses the invention as discussed above.
Oaks does not disclose wherein said plurality of straps includes a thigh strap having a thigh strap pushbutton clip at a thigh strap clip engagement end thereof; and, wherein said thigh cuff includes a thigh strap pushbutton receptacle at an end thereof with a protective raised rim, wherein said thigh strap pushbutton clip is concave.
However, Nace teaches an analogous orthopedic device (10; see [0024]; see figure 1) comprising an analogous thigh cuff (12; see [0024]; see figure 1) and an analogous calf cuff (14; see [0024]; see figure 2), further comprising a plurality of straps (42, 44, 46, 48; see [0029] and [0030]; see figure 2); wherein said plurality of straps (42, 44, 46, 48) includes a thigh strap (42, 44) having a pushbutton clip (60; see [0030]; see figure 2; see annotated figure 5 below for an explanatory indication) at a thigh strap clip engagement end thereof (see annotated figure 2 below); and, wherein said thigh cuff (12) includes a thigh strap pushbutton receptacle (60; see [0030]; see figure 2; see annotated figure 5 below for an explanatory indication) at an end thereof with a protective raised rim (see figure 2 below), wherein said thigh strap pushbutton clip is concave (see annotated figure 5 below) for the purpose of allowing the straps to be easily removed and reattached without any special technical skill (see [0030]).

    PNG
    media_image4.png
    394
    732
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    570
    915
    media_image5.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thigh strap as disclosed by Oaks by including the thigh clip engagement end with the pushbutton clip engagement system as taught by Nace in order to have provided an improved thigh strap that would add the benefit of allowing the straps to be easily removed and reattached without any special technical skill (see [0030]).
In regards to claim 8, Oaks discloses the invention as discussed above.
Oaks further discloses a said plurality of straps (56, 62) includes a calf strap (56); and wherein said calf cuff (50) includes a pivotal calf strap receptacle (70; see [0034]; see figure 2; see [0037] in reference to 70 being permanently and rotatably (pivotal) mounted to 50). 
Oaks does not disclose the calf strap having a calf strap pushbutton clip at an end thereof; and, wherein said calf cuff includes a calf strap pushbutton receptacle at an end thereof.
However, Nace teaches an analogous orthopedic device (10; see [0024]; see figure 1) comprising an analogous thigh cuff (12; see [0024]; see figure 1) and an analogous calf cuff (14; see [0024]; see figure 2), further comprising a calf strap (46, 48; see [0029] and [0030]; see figure 2); the calf strap (46, 48) having a calf strap pushbutton clip (60; see [0030]; see annotated figure 5 above for an explanatory indication) at an end thereof (see figures 2 and 5); and, wherein said calf cuff (14) includes a calf strap pushbutton receptacle (60; see [0030]; see figure 2; see annotated figure 5 below for an explanatory indication) at an end thereof (see figures 2 and 5) for the purpose of allowing the straps to be easily removed and reattached without any special technical skill (see [0030]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calf strap and the calf strap receptacle as disclosed by Oaks by substituting the calf strap engagement as currently disclosed by Oaks for the analogous calf strap pushbutton clip and calf strap pushbutton receptacle as taught by Nace in order to have provided an improved calf strap engagement system that would add the benefit of allowing the straps to be easily removed and reattached without any special technical skill (see [0030]).
In regards to claim 9, Oaks discloses the invention as discussed above.
Oaks does not disclose wherein said plurality of straps includes a calf strap having a calf strap pushbutton clip at a calf strap clip engagement end thereof; and, wherein said calf cuff includes a calf strap pushbutton receptacle at an end thereof with a protective raised rim, wherein said thigh strap pushbutton clip is concave.
However, Nace teaches an analogous orthopedic device (10; see [0024]; see figure 1) comprising an analogous thigh cuff (12; see [0024]; see figure 1) and an analogous calf cuff (14; see [0024]; see figure 2), further comprising a plurality of straps (42, 44, 46, 48; see [0029] and [0030]; see figure 2); wherein said plurality of straps (42, 44, 46, 48) includes a calf strap (46, 48) having a pushbutton clip (60; see [0030]; see annotated figure 5 below for an explanatory indication) at a calf strap clip engagement end thereof (see annotated figure 2 below); and, wherein said calf cuff (14) includes a calf strap pushbutton receptacle (60; see [0030]; see figure 2; see annotated figure 5 below for an explanatory indication) at an end thereof with a protective raised rim (see figure 2 below), wherein said calf strap pushbutton clip is concave (see annotated figure 5 below) for the purpose of allowing the straps to be easily removed and reattached without any special technical skill (see [0030]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calf strap as disclosed by Oaks by including the calf clip engagement end with the pushbutton clip engagement system as taught by Nace in order to have provided an improved calf strap that would add the benefit of allowing the straps to be easily removed and reattached without any special technical skill (see [0030]).
    PNG
    media_image6.png
    413
    605
    media_image6.png
    Greyscale


    PNG
    media_image5.png
    570
    915
    media_image5.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calf strap as disclosed by Oaks by including the calf clip engagement end with the pushbutton clip engagement system as taught by Nace in order to have provided an improved calf strap that would add the benefit of allowing the straps to be easily removed and reattached without any special technical skill (see [0030]).
In regards to claim 17, Oaks discloses the invention as discussed above.
Oaks does not disclose wherein said step of attaching said thigh strap comprises utilizing a thigh strap pushbutton clip; and wherein said step of attaching said calf strap comprises utilizing a calf strap pushbutton clip.
However, Nace teaches an analogous orthopedic device (10; see [0024]; see figure 1) comprising an analogous thigh cuff (12; see [0024]; see figure 1) and an analogous calf cuff (14; see [0024]; see figure 2), further comprising a plurality of straps (42, 44, 46, 48; see [0029] and [0030]; see figure 2); wherein said step of attaching said thigh strap (42, 44) comprises utilizing a thigh strap pushbutton clip (60 of 42, 44; see [0030] and [0038]; see figure 2); and wherein said step of attaching said calf strap (46 and 48) comprises utilizing a calf strap pushbutton clip (60 of 46 and 48; see [0030] and [0038]; see figure 2) for the purpose of allowing the straps to be easily removed and reattached without any special technical skill (see [0030]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of attaching the thigh and calf strap as disclosed by Oaks by including the step of attaching the thigh and calf clip engagement end with the pushbutton clip engagement system as taught by Nace in order to have provided an improved thigh and calf strap that would add the benefit of allowing the straps to be easily removed and reattached without any special technical skill (see [0030]).

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oaks et al. (US 2013/0178772 A1) (hereinafter Oaks) in view of Kazmierczak et al. (US 2008/0208095 A1) (hereinafter Kazmierczak).
In regards to claim 11, Oaks discloses the invention as discussed above.
Oaks further discloses wherein said plurality of straps (56, 62) include a thigh strap (56) including a thigh strap anchor end (60; see [0036]; see figure 2) securely attached to said wrap (12; see figure 2)
Oaks does not disclose wherein said upright thigh bar includes upright thigh bar hook material for engagement with thigh loop material on the thigh strap anchor end.
However Kazmierczak discloses an analogous orthopedic device (20; see [0032]; see figure 1) comprising a frame (22; see [0032]; see figure 1) the frame (22) comprising a central hinge (42; see [0036]; see figure 1) a thigh cuff (24; see [0034]; see figure 1), and an upright thigh bar (30; see [0034]; see figure 1) and a plurality of straps (78, 80; see [0041]; see figure 1); wherein said plurality of straps (78, 80) include a thigh strap (78) including a thigh strap anchor end (end of 78 comprising 90; see figure 1) securely attached (securely attached via engagement of 90 and 94; see [0047]; see figure 1); and, wherein said upright thigh bar (30) includes upright thigh bar hook material (hook is defined by the Merriam-Webster dictionary as “a curved or bent device for catching, holding, or pulling” (see https://www.merriam-webster.com/dictionary/hook); 94; see [0057]; see figures 1 and 4d; see figure 4d that 94 has a curve intended for catching and holding 90, thus 94 is construed to be a “hook” material)  for engagement with thigh loop material (90; see [0045]; see figure 1; 90 having a material and loops, is construed to be “loop material” on the portion of 78 which comprises 90) on the thigh strap anchor end (end of 78) for the purpose of providing a dynamic load to the wearer’s knee that is capable of being easily adjusted (see [0045]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thigh strap and upright thigh bar as disclosed by Oaks by including the loop material of the thigh strap anchor end and hook material of the upright thigh bar as taught by Kazmierczak in order to have provided an improved thigh strap that would add the benefit of providing a dynamic load to the wearer’s knee that is capable of being easily adjusted (see [0045]).
In regards to claim 13, Oaks discloses the invention as discussed above.
Oaks does not disclose wherein said plurality of straps include a calf strap including a calf strap anchor end securely attached to said wrap; and, wherein said upright calf bar includes upright calf bar hook material for engagement with calf loop material on the calf strap anchor end. 
Oaks further discloses wherein said plurality of straps (56, 62) include a calf strap (62) including a calf strap anchor end (66; see [0037]; see figure 2) securely attached to said wrap (12; see figure 2)
Oaks does not disclose wherein said upright calf bar includes upright calf bar hook material for engagement with calf loop material on the calf strap anchor end.
However Kazmierczak discloses an analogous orthopedic device (20; see [0032]; see figure 1) comprising a frame (22; see [0032]; see figure 1) the frame (22) comprising a central hinge (42; see [0036]; see figure 1) a calf cuff (26; see [0034]; see figure 1), and an upright calf bar (36; see [0035]; see figure 1) and a plurality of straps (78, 80; see [0041]; see figure 1); wherein said plurality of straps (78, 80) include a calf strap (80) including a calf strap anchor end (end of 80 comprising 90; see figure 1) securely attached (securely attached via engagement of 90 and 94; see [0047]; see figure 1); and, wherein said upright calf bar (36) includes upright calf bar hook material (hook is defined by the Merriam-Webster dictionary as “a curved or bent device for catching, holding, or pulling” (see https://www.merriam-webster.com/dictionary/hook); 94; see [0057]; see figures 1 and 4d; see figure 4d that 94 has a curve intended for catching and holding 90, thus 94 is construed to be a “hook” material)  for engagement with calf loop material (90; see [0045]; see figure 1; 90 having a material and loops, is construed to be “loop material” on the portion of 80 which comprises 90) on the calf strap anchor end (end of 80) for the purpose of providing a dynamic load to the wearer’s knee that is capable of being easily adjusted (see [0045]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calf strap and upright calf bar as disclosed by Oaks by including the loop material of the calf strap anchor end and hook material of the upright calf bar as taught by Kazmierczak in order to have provided an improved calf strap that would add the benefit of providing a dynamic load to the wearer’s knee that is capable of being easily adjusted (see [0045]).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oaks et al. (US 2013/0178772 A1) (hereinafter Oaks) in view of Siddiqui et al. (US 2016/0302955 A1) (hereinafter Siddiqui).
In regards to claim 14, Oaks discloses the invention as discussed above.
Oaks does not disclose wherein said center hinge includes a Q-angle adjuster configured to adjust the Q-angle of the articulating frame.
However, Siddiqui teaches an analogous orthopedic device (10; see [0038]; see figure 1) comprising an analogous center hinge (20; see [0039]; see figure 1); wherein said center hinge (20) includes a Q-angle adjuster (28; see [0039]; see figure 2) configured to adjust the Q-angle of the articulating frame (See [0039]) for the purpose of providing a hinge that can be adjusted to angle the brace, such that the brace fits the anatomy more closely, and provides an unloading force to the knee joint to help relieve knee pain (see [0039]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the center hinge as disclosed by Oaks by including the Q-angle adjuster as taught by Siddiqui in order to have provided an improved center hinge that would add the benefit of providing a hinge that can be adjusted to angle the brace, such that the brace fits the anatomy more closely, and provides an unloading force to the knee joint to help relieve knee pain (see [0039]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL A MILLER/            Examiner, Art Unit 3786                                                                                                                                                                                            
                                                                                                                                                                                  /ERIN DEERY/Primary Examiner, Art Unit 3754